            Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
Hyung Yul KIM,
4108 Mangalore Drive,
Apt 203                                             Civil Action Number: ____________
Annandale, VA 22003
                                   Plaintiff,            JURY TRIAL REQUESTED
                   -against-

ANDY LEE LIQUOR, INC.
doing business as and also known as
New H Wine & Sprits,
914 H Street, NE,
Washington, DC 20002,
SERVE: Andy S. LEE, Registered Agent,
at 914 H Street, NE,
Washington, DC 20002,

Eun JUNG,
914 H Street, NE,
Washington, DC 20002,

Peter H. JUNG,
1102 Eastern Avenue, NE,
Washington, DC 20019,

and

John KANG,
also known as John Kong, Mr. Kang, and
Mr. Kong,
914 H Street, NE,
Washington, DC 20002,
                               Defendants.

                                       COMPLAINT

       Plaintiff Hyung Yul KIM by his attorney (Michael) Hyunkweon Ryu for his Complaint

herein alleges the following:

                                      Nature of Action

       1.       Plaintiff, a former employee of Defendants ANDY LEE LIQUOR, INC. (doing

business as and also known as NEW H WINE & SPRITS), Peter H. JUNG, the real owner of

                                                1
             Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 2 of 14




ANDY LEE LIQUOR, INC., Eun JUNG, also the real owner of ANDY LEE LIQUOR, INC. and

John KANG (also known as John KONG), the manager of ANDY LEE LIQUOR, INC. and the

supervisor of Plaintiff, submits this Complaint for himself that Defendants willfully violated the

minimum wages, overtime and payment provisions of the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §201, et seq., the District of Columbia Minimum Wage Act (“MWA”), D.C. Code

§32-1001 et seq., the Wage and Hour Rules within the D.C. Municipal Regulations, 7 DCMRA §

900.1 et seq. and the District of Columbia Wage Payment and Collection Law ("WPCL"), D.C.

Code §32-1301 et seq.

        2.       Plaintiff brings this action as an individual action for himself.

                                             Jurisdiction

        3.       This Court has jurisdiction over the federal law claim asserted in this action under

28 U.S.C. §201 et seq., including §§ 206, 207 and 216, and 28 U.S.C. §§1331 and 1367.

                                                 Venue

        4.       Venue is proper in this Court under 28 U.S.C. §1391(b) since Defendants have his

place of business in this District, and the unlawful acts occurred herein.

                                          Parties and Facts

        5.       Defendant, ANDY LEE LIQUOR, INC., is and was at all time relevant hereto

(i.e., during Plaintiff’s employment) a District of Columbia Corporation with its liquor store

(New H Wine & Spirits) in the District of Columbia at 914 H Street, NE, Washington, DC 20002,

engaging in the business of the sale of beer, wine & liquor.

        6.       Defendant Eun JUNG is the mother of Defendant Peter H. JUNG, and both are

the real owners of Defendant ANDY LEE LIQUOR, INC.

        7.       Defendant John KANG was at all time relevant hereto the manager of the said

liquor store.
                                                    2
            Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 3 of 14




       8.       Further, Defendants Eun JUNG and Peter H. JUNG own another liquor store in

the District of Columbia, Eun & Peter, Inc., doing business as and also know as Uncle Lee’s

Seafood, and Uncle Lee’s at 1102 Eastern Avenue, NE, Washington, DC 20019.

       9.       Defendants Eun JUNG and Peter H. JUNG at all relevant times directly or

indirectly owned, managed and operated the two liquor stores, and Defendant John KANG was

at all times relevant managed the liquor store New H Wine & Sprits.

       10.      All Defendants and the said another liquor store (Uncle Lee’s) formed an

enterprise under the meaning of 28 U.S.C. § 203(r) & (s) because they performed the

management and operation of the liquor stores through their unified operation or common

control for a common business purpose of profit generation through the liquor store business.

       11.      Defendants and the enterprise purchased the goods to sell such as beer, wine and

liquor from vendors, and sold the merchandise to customers of the general public.

       12.      The said goods were mostly produced or manufactured outside the District of

Columbia, including foreign countries such as Italy, Spain, France, Chile, and New Zealand to be

put in interstate commerce, and brought into this District through interstate commerce.

       13.      As a result, Defendants and the enterprise were engaged in commerce under 28

U.S.C. §203(b).

       14.      Defendants and the enterprise hired Plaintiff to perform manual work (such as

stocking, displaying, packaging, and cleaning of the goods to be sold) as laborer at Defendants'

store, and Plaintiff performed the manual work at the instructions and directions of Defendants.

       15.      As a result, Plaintiff handled, used or otherwise worked on goods produced or

manufactured outside the District of Columbia, including foreign countries such as Italy, Spain,

France, Chile, and New Zealand to be put in interstate commerce, and brought into this District

through interstate commerce, and Plaintiff was engaged in commerce under 28 U.S.C. §203(b).
                                                3
           Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 4 of 14




         16.    At all time relevant hereto, the annual gross dollar volume of sales or receipts of

the enterprise, including the gross dollar volume (not limited to income) derived from all sales

and business transactions including gross receipts from service, credit, or other similar charges,

excluding internal transactions, if any, and excluding any excise taxes at the retail level which

were stated separately exceeds and exceeded $500,000.00.

         17.    Defendants ANDY LEE LIQUOR, INC. and Eun JUNG during all time relevant

hereto

                a)     interviewed Plaintiff for hiring.

                b)     hired Plaintiff, or participated in the hiring decision of Plaintiff.

                c)     participated in and approved of the pay practices of the enterprise and

         corporate Defendant, including how Plaintiff was paid, how much Plaintiff was paid, and

         how the payment to Plaintiff was recorded and reported to the appropriate taxing

         authority.

                d)     managed, supervised, established, administered or exercised authority over

         the terms and conditions of Plaintiff's employment.

                e)     assigned work or participated in assigning work to Plaintiff, including

         directing Plaintiff where to work and when to work.

                f)     had the power and authority to discipline Plaintiff.

         18.    Defendant Peter H. JUNG during all time relevant hereto did the activities listed

in the sub paragraphs c)-f) in the above paragraph, and Defendant Myong Su KIM during all

time relevant hereto did the activities listed in the sub paragraphs d)-f) in the above paragraph.

         19.    Plaintiff was not required to possess any specialized skills in order to do the

assigned work for Defendants.



                                                  4
          Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 5 of 14




       20.     Plaintiff did not have to supply his own tools and equipment in connection with

his work for Defendants.

       21.     Plaintiff was required to report to work for Defendants at a certain time.

       22.     Plaintiff could not set his own hours of work for Defendants on his own without

the permission or approval of Defendants.

       23.     As a result, Defendants are employers of Plaintiff within the meaning of the term

of the FLSA, 29 U.S.C. § 203(d), and WPCL, D.C. Code § 32-1301(1).

       24.     Plaintiff was at all time relevant hereto a non-exempt employee within the

meaning of the FLSA, and the implementing rules and regulations of the FLSA, within the

meaning of the MWA and the WPCL, and the implementing rules and regulations thereof.

       25.     However, Defendants failed to compensate Plaintiff properly for all hours worked.

Defendants failed to pay the minimum wages mandated by the MWA and WPCL. Furthermore,

Plaintiff was not compensated for any overtime hours despite the mandates of the FLSA, the

MWA and WPCL.

       26.     Further, During Plaintiff’s employment, Defendants manipulated the pay records

to Plaintiff to conceal the true payments to Plaintiff.

       27.     During Plaintiff’s employment, Defendants knowingly and willfully failed to keep

full and accurate records of Plaintiff's hours and wages, including any allowances claimed,

deductions claimed or tips received by Plaintiff, in violation of the FLSA 29 U.S.C. § 211(c) in

order to conceal the actual number of hours Plaintiff worked and Plaintiff’s hourly rate..

       28.     During Plaintiff’s employment, Defendants intentionally did not provide Plaintiff

with statements that itemized the actual number of hours worked and the amounts paid per hour,

as required by D.C. Code § 32-1008 (b) in order to conceal the actual number of hours Plaintiff

worked and Plaintiff’s hourly rate..
                                                  5
           Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 6 of 14




       29.        Defendants did not post the notice required by D.C. Code § 32-1009 or 29 C.F.R.

§ 516.4.

       30.        Defendants did not provide Plaintiff with actual or constructive notice of

Plaintiff’s employee rights, within the meaning of D.C. Code § 32-1308(c)(2)(b).

       31.        Particularly, Defendant Peter H. JUNG has represented to the public himself as a

certified public accountant (CPA) and has been handling and even advising his clients’ payrolls

and taxes including payroll taxes and wage and hour law compliances.

       32.        Through these unlawful acts, Defendants evaded the payment of wages owed to

Plaintiff pursuant to the standards set forth by the FLSA and/or the MWA and WPCL.

       33.        Defendants' failure to properly pay Plaintiff the minimum overtime wages was

intentional and willful.

       34.        For the period commencing on or about March 2018 until on or about July 2020,

Plaintiff regularly and customarily at the specific instructions and demand of Defendants actually

performed work for Defendants in excess of forty (40) hours per week.

       35.        The detailed payments and work hours are set forth below:

                                 Work             Mandated     Unpaid      Unpaid
                                                                                        Total
                                 Hours   Hourly   Minimum    Minimum      Overtime
       Start Date    End Date                                                          Unpaid
                                  per     Rate     Hourly     Wage for     for the
                                                                                       Wage
                                 week              Wage      the period    period

       3/26/2018     3/31/2018     61    $11.00    $12.50       $91.50      $131.25     $222.75

       4/2/2018       4/7/2018     61    $11.00    $12.50       $91.50      $131.25     $222.75

       4/9/2018      4/14/2018     61    $11.00    $12.50       $91.50      $131.25     $222.75

       4/16/2018     4/21/2018     61    $11.00    $12.50       $91.50      $131.25     $222.75

       4/23/2018     4/28/2018     61    $11.00    $12.50       $91.50      $131.25     $222.75

       4/30/2018      5/5/2018     61    $11.00    $12.50       $91.50      $131.25     $222.75

       5/7/2018      5/12/2018     61    $11.00    $12.50       $91.50      $131.25     $222.75

       5/14/2018     5/19/2018     61    $11.00    $12.50       $91.50      $131.25     $222.75


                                                   6
   Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 7 of 14



5/21/2018    5/26/2018    61   $11.00   $12.50    $91.50   $131.25   $222.75

5/28/2018     6/2/2018    57   $11.00   $12.50    $85.50   $106.25   $191.75

 6/4/2018     6/9/2018    57   $11.00   $12.50    $85.50   $106.25   $191.75

6/11/2018    6/16/2018    57   $11.00   $12.50    $85.50   $106.25   $191.75

6/18/2018    6/23/2018    57   $11.00   $12.50    $85.50   $106.25   $191.75

6/25/2018    6/30/2018    57   $11.00   $12.50    $85.50   $106.25   $191.75

 7/2/2018     7/7/2018    57   $11.00   $13.25   $128.25   $112.63   $240.88

 7/9/2018    7/14/2018    57   $11.00   $13.25   $128.25   $112.63   $240.88

7/16/2018    7/21/2018    57   $11.00   $13.25   $128.25   $112.63   $240.88

7/23/2018    7/28/2018    57   $11.00   $13.25   $128.25   $112.63   $240.88

7/30/2018     8/4/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

 8/6/2018    8/11/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

8/13/2018    8/18/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

8/20/2018    8/25/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

8/27/2018     9/1/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

 9/3/2018     9/8/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

9/10/2018    9/15/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

9/17/2018    9/22/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

9/24/2018    9/29/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

10/1/2018    10/6/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

10/8/2018    10/13/2018   57   $11.50   $13.25    $99.75   $112.63   $212.38

10/15/2018   10/20/2018   57   $11.50   $13.25    $99.75   $112.63   $212.38

10/22/2018   10/27/2018   57   $11.50   $13.25    $99.75   $112.63   $212.38

10/29/2018   11/3/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

11/5/2018    11/10/2018   57   $11.50   $13.25    $99.75   $112.63   $212.38

11/12/2018   11/17/2018   57   $11.50   $13.25    $99.75   $112.63   $212.38

11/19/2018   11/24/2018   57   $11.50   $13.25    $99.75   $112.63   $212.38

11/26/2018   12/1/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

12/3/2018    12/8/2018    57   $11.50   $13.25    $99.75   $112.63   $212.38

12/10/2018   12/15/2018   57   $11.50   $13.25    $99.75   $112.63   $212.38


                                        7
   Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 8 of 14



12/17/2018   12/22/2018   57   $11.50   $13.25    $99.75   $112.63   $212.38

12/24/2018   12/29/2018   57   $11.50   $13.25    $99.75   $112.63   $212.38

12/31/2018    1/5/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

 1/7/2019    1/12/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

1/14/2019    1/19/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

1/21/2019    1/26/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

1/28/2019     2/2/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

 2/4/2019     2/9/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

2/11/2019    2/16/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

2/18/2019    2/23/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

2/25/2019     3/2/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

 3/4/2019     3/9/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

3/11/2019    3/16/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

3/18/2019    3/23/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

3/25/2019    3/30/2019    57   $11.50   $13.25    $99.75   $112.63   $212.38

 4/1/2019     4/6/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

 4/8/2019    4/13/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

4/15/2019    4/20/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

4/22/2019    4/27/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

4/29/2019     5/4/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

 5/6/2019    5/11/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

5/13/2019    5/18/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

5/20/2019    5/25/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

5/27/2019     6/1/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

 6/3/2019     6/8/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

6/10/2019    6/15/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

6/17/2019    6/22/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

6/24/2019    6/29/2019    53   $11.50   $13.25    $92.75    $86.13   $178.88

 7/1/2019     7/6/2019    53   $11.50   $14.00   $132.50    $91.00   $223.50

 7/8/2019    7/13/2019    53   $11.50   $14.00   $132.50    $91.00   $223.50


                                        8
   Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 9 of 14



7/15/2019    7/20/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

7/22/2019    7/27/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

7/29/2019     8/3/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

 8/5/2019    8/10/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

8/12/2019    8/17/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

8/19/2019    8/24/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

8/26/2019    8/31/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

 9/2/2019     9/7/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

 9/9/2019    9/14/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

9/16/2019    9/21/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

9/23/2019    9/28/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

9/30/2019    10/5/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

10/7/2019    10/12/2019   53   $11.50   $14.00   $132.50   $91.00   $223.50

10/14/2019   10/19/2019   53   $11.50   $14.00   $132.50   $91.00   $223.50

10/21/2019   10/26/2019   53   $11.50   $14.00   $132.50   $91.00   $223.50

10/28/2019   11/2/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

11/4/2019    11/9/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

11/11/2019   11/16/2019   53   $11.50   $14.00   $132.50   $91.00   $223.50

11/18/2019   11/23/2019   53   $11.50   $14.00   $132.50   $91.00   $223.50

11/25/2019   11/30/2019   53   $11.50   $14.00   $132.50   $91.00   $223.50

12/2/2019    12/7/2019    53   $11.50   $14.00   $132.50   $91.00   $223.50

12/9/2019    12/14/2019   53   $11.50   $14.00   $132.50   $91.00   $223.50

12/16/2019   12/21/2019   53   $11.50   $14.00   $132.50   $91.00   $223.50

12/23/2019   12/28/2019   53   $11.50   $14.00   $132.50   $91.00   $223.50

12/30/2019    1/4/2020    53   $11.50   $14.00   $132.50   $91.00   $223.50

 1/6/2020    1/11/2020    53   $11.50   $14.00   $132.50   $91.00   $223.50

1/13/2020    1/18/2020    53   $11.50   $14.00   $132.50   $91.00   $223.50

1/20/2020    1/25/2020    53   $11.50   $14.00   $132.50   $91.00   $223.50

1/27/2020     2/1/2020    41   $11.50   $14.00   $102.50    $7.00   $109.50

 2/3/2020     2/8/2020    41   $11.50   $14.00   $102.50    $7.00   $109.50


                                        9
        Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 10 of 14



      2/10/2020      2/15/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      2/17/2020      2/22/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      2/24/2020      2/29/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

       3/2/2020       3/7/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

       3/9/2020      3/14/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      3/16/2020      3/21/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      3/23/2020      3/28/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      3/30/2020       4/4/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

       4/6/2020      4/11/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      4/13/2020      4/18/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      4/20/2020      4/25/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      4/27/2020       5/2/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

       5/4/2020       5/9/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      5/11/2020      5/16/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      5/18/2020      5/23/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      5/25/2020      5/30/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

       6/1/2020       6/6/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

       6/8/2020      6/13/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      6/15/2020      6/20/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      6/22/2020      6/27/2020    41     $11.50    $14.00      $102.50       $7.00      $109.50

      6/29/2020       7/4/2020    15     $11.50    $14.00       $37.50       $0.00       $37.50

       7/6/2020      7/11/2020    15     $11.50    $15.00       $52.50       $0.00       $52.50

      7/13/2020      7/18/2020    15     $11.50    $15.00       $52.50       $0.00       $52.50

      7/20/2020      7/25/2020    15     $11.50    $15.00       $52.50       $0.00       $52.50

        Total                                               $12,886.00   $10,108.50   $22,994.50


       36.        Defendants never obtained legal advice that their pay practices and/or policies

were compliant with federal wage-hour laws.

       37.        Defendants never obtained legal advice that their overtime pay practices and/or

policies were compliant with District of Columbia wage-hour laws.
                                                  10
         Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 11 of 14




       38.     Defendants never obtained any written guidance from the U.S. Department of

Labor concerning their pay practices and policies.

       39.     Defendants never obtained any written guidance from the District of Columbia or

its branches or agencies concerning their pay practices and policies.

       40.     At all time relevant hereto, the acts and omissions of Defendants, and each of

them, concurred and contributed to the various acts and omissions of each and every one of the

other Defendants in proximately causing the complaints, injuries and damages alleged herein.

       41.     At all time relevant hereto, Defendants, and each of them, approved of, condoned

and/or otherwise ratified each and every one of the acts or omissions of the other Defendants

complained of herein.

       42.     At all time relevant hereto, Defendants, and each of them, aided and abetted the

acts and omissions of each and every one of the other Defendants, thereby proximately causing

the damages as herein alleged.

                            Count I: Overtime Violation under FLSA

       43.     All allegations of this Complaint are expressly incorporated herein and Plaintiff

repeat and reallege each and every allegations set forth in this Complaint as though set forth fully

at length herein.

       44.     Plaintiff are entitled to overtime pay under the Fair Labor Standards Act, 29

U.S.C. §207.

       45.     Defendants violated the provisions of the Fair Labor Standards Act by willfully

failing and refusing to pay Plaintiff all overtime compensation due to them under the FLSA and

its implementing regulations.

       46.     Plaintiff has been damaged by the said violation by Defendants in an amount

presently to be determined at the trial of this action.
                                                  11
           Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 12 of 14




       47.     By reason of the aforesaid violations of the FLSA, Defendants are jointly and

severally liable to Plaintiff in an amount equal to the unpaid overtime, which is at the rate of not-

less-than one and one-half (1.5) times of Plaintiff regular hourly wage rates, an equal amount to

the unpaid overtime wages in the form of liquidated damages, attorney's fees, costs, and pre-and

post judgment interest.

      Count II: Minimum and Overtime Wage Violation under the MWA and WPCL

       48.     All allegations of this Complaint are expressly incorporated herein and Plaintiff

repeat and reallege each and every allegations set forth in this Complaint as though set forth fully

at length herein.

       49.     Plaintiff are entitled to the minimum wages under the MWA, D.C. Code § 21-

1003(a).

       50.     Plaintiff are entitled to the overtime pay under the MWA, D.C. Code § 21-1003(c).

       51.     Defendants violated the provisions of the MWA by willfully failing and refusing

to pay Plaintiff all minimum wages and overtime compensation.

       52.     The MWA § 32-1012 imposes an additional amount as liquidated damages equal

to treble the amount of unpaid wages.

       53.     Defendants were an “employer” within the meaning of the WPCL, D.C. Code §

32-1301(1).

       54.     The WPCL requires employers to pay an employee who quits or resigns all wages

due upon the next regular payday, or within 7 days from the date of quitting or resigning,

whichever is earlier. D.C. Code § 32-1303(2).

       55.     For purposes of the WPCL, “wages” include, among other things, minimum and

overtime wages. D.C. Code § 32-1301(3).



                                                 12
         Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 13 of 14




       56.     Defendants violated the WPCL by failing to pay Plaintiff all wages earned,

including the minimum and overtime wages.

       57.     Defendants' WPCL violations were knowing and willful.

       58.     For its WPCL violations, Defendants are jointly and severally liable to Plaintiff

for unpaid wages, an amount equal to three times the amount of unpaid wages as liquidated

damages, court costs, reasonable attorneys’ fees and expenses, interest, and any other relief

deemed appropriate by the Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendants jointly and severally in favor of Plaintiff on all counts, and grant the following relief:

               a)       Award Plaintiff $91,978.00, consisting of the following overlapping

       elements:

                      i.       unpaid federal minimum and overtime wages, plus an equal

               amount as liquidated damages, pursuant to the FLSA, 29 U.S.C.§ 216;

                     ii.       unpaid District of Columbia minimum and overtime wages earned,

               plus three times the amount of unpaid wages earned as liquidated damages,

               pursuant to the WPCL, D.C. Code §§ 32-1303(4) and 32-1308; and

               b)       Award Plaintiff pre-judgment and post-judgment interest as permitted by

       law;

               c)       Award Plaintiff reasonable attorneys’ fees and expenses incurred in the

       prosecution of this action;

               d)       Award Plaintiff court costs; and

               e)       All further relief deemed just and equitable by this Honorable Court.

                                  REQUEST FOR JURY TRIAL
                                                 13
            Case 1:20-cv-03283-CJN Document 1 Filed 11/13/20 Page 14 of 14




        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff requests that a jury

of his peers hear and decide all possible claims brought on behalf of Plaintiff and those similarly

situated.

                                              Respectfully submitted,
                                              By Hyung Yul KIM,

Through his counsel:

/s/ (Michael) Hyunkweon Ryu
(Michael) Hyunkweon Ryu
Ryu & Ryu, PLC
301 Maple Ave West
Suite 620
Vienna VA 22180
Attorney for Plaintiff




                                                 14
